Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s response to Election/Restriction Requirement filed October 21, 2021.
Claims 1-24 are pending in the instant application.


Election/Restrictions
Applicant’s election of Group I in the reply filed on October 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
	Accordingly, claims 1-14 and 20-24 have been examined on the merits.

Drawings
The Drawings filed March 20, 2020 are acknowledged and have been accepted by the Examiner.  
Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed March 20, 2020 is acknowledged.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for RNA delivery to leukemic or breast cancer target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs) using ultracentrifugation with a sucrose cushion, wherein the RBCs have been treated overnight with calcium ionophore; b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells or a method of treating cancer by delivery of RNA to leukemic or breast cancer target cells comprising: a) purification of extracellular vesicles , does not reasonably provide enablement for a method for RNA delivery to target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs); b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells or a method of treating cancer by delivery of RNA to target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs); b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells thereby inhibiting the growth of the target cells, wherein the target cells comprise cancer cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is a scope enablement rejection.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

in vivo.  Therefore, the invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The present application teaches that using RBC-EVs, induced by contacting RBCs with calcium ionophore (overnight), the inventors have successfully demonstrated the incorporation of RNA into EVs through the use of an electroporation protocol to load the RNAs into the vesicle.  The present inventors have found that the EVs purified in this way are useful for delivering RNAs into leukemic or breast cancer target cells, with the RNA retaining functionality and exerting biological effects on the target cells.  See paragraphs [0049], [0064] and [0072], for example.   
The art of Usman et al. (Nature Communications, 2018, Vol. 9:2359, pages 1-15) teaches EVs can be purified from RBCs, after the treatment with calcium ionophore and further demonstrates that RNAs were successfully loaded into RBC-EVs using 
Usman et al. also disclose that “EV-based drug delivery methods are still in their infancy due to the limitations in EV production”.
The experimental evidence provided herein is only for a method for RNA delivery to leukemic or breast cancer target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs) using ultracentrifugation with a sucrose cushion, wherein the RBCs have been treated overnight with calcium ionophore; b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells.  The art prior art teaches uncertainty regarding the use of electroporation to load nucleic acids.  For example, Vader et al. (Ther. Deliv., 2014 Vol. 5:105-107) teaches that using electroporation "no significant encapsulation of siRNA could be measured", and that "[t]aken together, these results demonstrate the necessity for alternative methods to load EVs with siRNA." 
Vader further refers to work by Wahlgren (submitted on the IDS filed March 20, 2020) in which monocyte derived vesicles were electroporated with siRNA.  However, Vader also reports that these experiments could not be replicated/duplicated and that subsequent work by Kooijmans (submitted on the IDS filed March 20, 2020) suggested that "no significant encapsulation of siRNA could be measured", and instead the results suggested by these references represented unspecific aggregate formation, independent of the presence of extracellular vesicles.
Thus, before the effective filing date of the claimed invention, there was, at best, uncertainty about whether or not electroporation could be successfully used to load RNA 
The breadth of the claims is excessive with regard to any target cell, any purification step and any electroporation protocol as recited in the claims.  It is clear that the present application and the art describe a method for RNA delivery to leukemic or breast cancer target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs) using ultracentrifugation with a sucrose cushion, wherein the RBCs have been treated overnight with calcium ionophore; b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells.  The instant Specification and the art provide specific guidance for RBC-EVs, induced by calcium ionophore, centrifuged with a sucrose cushion, and loaded with RNA via electroporation.  There is no guidance or working examples for other target cells, purification steps or electroporation method.  
In order to practice the invention using the Specification and the state of the prior art as outlined above, the quantity of experimentation required to practice the invention as claimed would require the de novo determination of how to successfully load RNA into RBC-EVs that retain RNA functionality and exerting biological effects on the target cells.  As supported by Usman et al., Vader, Wahlgren, and Kooijmans, such analysis is replete with trial and error experimentation.  Such experimentation represents an inventive and unpredictable undertaking in itself, with each of the many intervening steps, not providing 
Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation.  Since the specification fails to provide any real guidance for other sources of target cells, purification steps or electroporation methods, which carry out the functionality of the present claims, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.
In view of the above, undue experimentation is necessary to practice the invention over the full scope claimed.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635